DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 16 August 2021 has been entered in full.  Claims 134 is amended.  Claims 1-133 are cancelled.
Claims 134-162 are pending and under consideration in the instant application.

Drawings
The replacement drawings were received on 16 August 2021.  These drawings are acceptable.

Withdrawn Objections and/or Rejections
1.	The objection to the specification set forth at page 2 of the previous Office Action of 28 May 2021 is withdrawn in view of the amended Brief Description of the Drawings (16 August 2021).
2.	The objections to claim 134 as set forth at pages 2-3 of the previous Office Action of 28 May 2021 are withdrawn in view of the amended claim (16 August 2021). 
3.	The rejection of claims 134-162 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,934,337 as set forth at pages 4-5 of the previous Office Action of 28 May 2021 is withdrawn in view of the submission of a terminal disclaimer (16 August 2021).
Conclusion
	Claims 134-162 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
25 August 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647